                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        YSIDRO HERNANDEZ,
                                  11                                                       Case No. 19-00401 BLF (PR)
                                                        Plaintiff,
                                  12                                                       ORDER OF DISMISSAL WITH
Northern District of California




                                                                                           LEAVE TO AMEND; DENYING
 United States District Court




                                  13             v.                                        MOTION FOR APPOINTMENT OF
                                                                                           COUNSEL
                                  14    CDCR, et al.,
                                  15                   Defendants.
                                                                                           (Docket No. 2)
                                  16

                                  17

                                  18
                                                Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19
                                       42 U.S.C. § 1983 against an employee at the Correctional Training Facility (“CTF”) in
                                  20
                                       Soledad. Plaintiff has filed a motion for appointment of counsel. (Docket No. 2.)
                                  21
                                       Plaintiff’s motion for leave to proceed in forma pauperis will be addressed in a separate
                                  22
                                       order.
                                  23

                                  24
                                                                                 DISCUSSION
                                  25
                                       A.       Standard of Review
                                  26
                                                A federal court must conduct a preliminary screening in any case in which a
                                  27
                                       prisoner seeks redress from a governmental entity or officer or employee of a
                                  28
                                   1   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   2   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   3   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   4   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   5   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   6          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   7   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   8   violated, and (2) that the alleged violation was committed by a person acting under the
                                   9   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  10   B.     Plaintiff’s Claims
                                  11          Plaintiff claims that Defendant Chavez “went beyond his work duties and just to
                                  12   impress a nurse, he lifted me, bent me in half and hurt my already hurt back.” (Compl. at
Northern District of California
 United States District Court




                                  13   3.) Plaintiff claims he had a severe injury and needed various treatments. (Id.) Plaintiff
                                  14   claims deliberate indifference, malicious conduct, and negligence. (Id.) Plaintiff wants
                                  15   Defendant Chavez to be fired or disciplined for his conduct, and damages for “pain and
                                  16   suffering, mental stress, [and] depression.” (Id.)
                                  17          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
                                  18   Amendment’s proscription against cruel and unusual punishment. See Estelle v. Gamble,
                                  19   429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992). A
                                  20   determination of “deliberate indifference” involves an examination of two elements: the
                                  21   seriousness of the prisoner’s medical need and the nature of the defendant’s response to
                                  22   that need. See McGuckin, 974 F.2d at 1059. A “serious” medical need exists if the failure
                                  23   to treat a prisoner's condition could result in further significant injury or the “unnecessary
                                  24   and wanton infliction of pain.” Id. at 1059 (citing Estelle, 429 U.S. at 104). A prison
                                  25   official is deliberately indifferent if he knows that a prisoner faces a substantial risk of
                                  26   serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer
                                  27   v. Brennan, 511 U.S. 825, 837 (1994).
                                  28                                                   2
                                   1          It is not clear from the pleadings whether Defendant Chavez applied some sort of
                                   2   medical procedure on Plaintiff that resulted in harm or applied unnecessary force. If it was
                                   3   a medical procedure and assuming Plaintiff had a sufficiently serious medical need to
                                   4   establish the first element, he has alleged no specific facts to satisfy the second element,
                                   5   i.e., that Defendant Chavez acted knowing that Plaintiff faced a substantial risk of serious
                                   6   harm and disregarded that risk. Id. Plaintiff specifically alleges that Defendant Chavez
                                   7   acted “just to impress a nurse,” which indicates negligence; indeed, Plaintiff specifically
                                   8   alleges negligence later on the paragraph. See supra at 2. However, a claim of medical
                                   9   malpractice or negligence is insufficient to make out a violation of the Eighth Amendment.
                                  10   See Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004); Hallett v. Morgan, 296 F.3d
                                  11   732, 744 (9th Cir. 2002); Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981); see,
                                  12   e.g., Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998) (finding no merit in claims
Northern District of California
 United States District Court




                                  13   stemming from alleged delays in administering pain medication, treating broken nose and
                                  14   providing replacement crutch, because claims did not amount to more than negligence);
                                  15   McGuckin, 974 F.2d at 1059 (mere negligence in diagnosing or treating a medical
                                  16   condition, without more, does not violate a prisoner’s 8th Amendment rights).
                                  17   Accordingly, any negligence claim must be dismissed for failure to state a claim. Plaintiff
                                  18   shall be granted leave to amend to attempt to state sufficient facts to establish a deliberate
                                  19   indifference claim against Defendant Chavez.
                                  20          On the other hand, if Plaintiff is alleging unnecessary force, the deliberate
                                  21   indifference standard is inappropriate. Hudson v. McMillian, 503 U.S. 1, 6 (1992).
                                  22   Instead, the core judicial inquiry is whether force was applied in a good-faith effort to
                                  23   maintain or restore discipline, or maliciously and sadistically to cause harm. Id. at 6-7;
                                  24   Whitley v. Albers, 475 U.S. 312, 320-21 (1986). Plaintiff must explain the context of
                                  25   Defendant Chavez’s use of force and set forth sufficient factual allegations showing that it
                                  26   was objectively, sufficiently serious and that Defendant Chavez possessed a sufficiently
                                  27   culpable state of mind, i.e., the offending conduct was wanton. See Farmer, 511 U.S. at
                                  28                                                  3
                                   1   834; LeMaire v. Maass, 12 F.3d 1444, 1451 (9th Cir. 1993).
                                   2          In amending, Plaintiff must also provide sufficient information to put Defendant on
                                   3   notice as to when and where the underlying incident took place. Lastly, Plaintiff fails to
                                   4   provide a first name initial for Defendant Chavez. He must provide sufficient
                                   5   identification information for this defendant to avoid service problems should the matter
                                   6   proceed on the merits.
                                   7          Plaintiff also names the CDCR as a defendant but makes no factual allegations
                                   8   against this entity. (Compl. at 2.) Plaintiff may attempt to state a § 1983 claim against the
                                   9   CDCR in the amended complaint by describing what act or failure to act by the CDCR
                                  10   resulted in the violation of a specific constitutional right.
                                  11   C.     Motion for Appointment of Counsel
                                  12          Plaintiff has filed a motion requesting appointment of counsel based on indigency.
Northern District of California
 United States District Court




                                  13   (Docket No. 2.)
                                  14          There is no constitutional right to counsel in a civil case unless an indigent litigant
                                  15   may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social
                                  16   Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997)
                                  17   (no constitutional right to counsel in § 1983 action), withdrawn in part on other grounds
                                  18   on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). The decision to request counsel
                                  19   to represent an indigent litigant under § 1915 is within “the sound discretion of the trial
                                  20   court and is granted only in exceptional circumstances.” Franklin v. Murphy, 745 F.2d
                                  21   1221, 1236 (9th Cir. 1984). Accordingly, Plaintiff’s motion is DENIED without prejudice
                                  22   for lack of exceptional circumstances. See Agyeman v. Corrections Corp. of America, 390
                                  23   F.3d 1101, 1103 (9th Cir. 2004); Rand, 113 F.3d at 1525 (9th Cir. 1997); Terrell v.
                                  24   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331
                                  25   (9th Cir. 1986). This denial is without prejudice to the Court’s sua sponte appointment of
                                  26   counsel at a future date should the circumstances of this case warrant such appointment.
                                  27   ///
                                  28                                                   4
                                   1                                            CONCLUSION
                                   2            For the foregoing reasons, the Court orders as follows:
                                   3            1.       Plaintiff’s motion for appointment of counsel is DENIED without prejudice.
                                   4   (Docket No. 2.)
                                   5            2.       The complaint is DISMISSED with leave to amend. Within twenty-eight
                                   6   (28) days of the date this order is filed, Plaintiff shall file an amended complaint to correct
                                   7   the deficiencies discussed above. The amended complaint must include the caption and
                                   8   civil case number used in this order, Case No. C 19-00401 BLF (PR), and the words
                                   9   “AMENDED COMPLAINT” on the first page. If using the court form complaint, Plaintiff
                                  10   must answer all the questions on the form in order for the action to proceed.
                                  11            The amended complaint supersedes the original, the latter being treated thereafter as
                                  12   non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
Northern District of California
 United States District Court




                                  13   Consequently, claims not included in an amended complaint are no longer claims and
                                  14   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                  15   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  16            Failure to respond in accordance with this order in the time provided will
                                  17   result in the dismissal of this action without prejudice and without further notice to
                                  18   Plaintiff.
                                  19            The Clerk shall include two copies of the court’s complaint with a copy of this
                                  20   order to Plaintiff.
                                  21            This order terminates Docket No. 2.
                                  22            IT IS SO ORDERED
                                  23           May 13, 2019
                                       Dated: _____________________                        ________________________
                                                                                           BETH LABSON FREEMAN
                                  24
                                                                                           United States District Judge
                                  25
                                       Order of Dismissal with Leave to Amend
                                       PRO-SE\BLF\CR.19\00401Hernandez_dwlta
                                  26

                                  27

                                  28                                                   5
